PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Monolithic 3D Inc.
Application No. 16/916,103
Filed: 29 Jun 2020
For: 3D SEMICONDUCTOR DEVICE AND STRUCTURE

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the PETITION FOR DELAYED SUBMISSION OF A PRIORITY OR BENEFIT CHAIN, filed March 30, 2022. The petition will be treated under 37 CFR 1.78(e).

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks (1) and (3) above.

With respect to (1) above: The reference in the Domestic Benefit/National Stage Information of the ADS, filed March 30, 2022, is not acceptable. The information to be inserted is not formatted properly and there are gaps in the benefit chain. 

The benefit information is not in compliance with 37 CFR 1.76(c)(2).

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and 1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 605.02 II. CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The benefit information of record is found in the Domestic Priority data as claimed by applicant section of the July 13, 2020 filing receipt.  Any changes must be made relative to the benefit information of record listed in the July 13, 2020 filing receipt. Applicant should underline information to be inserted and strike-through information to be removed. All changes are to be made using the contents of the Domestic Priority data as claimed by applicant section of the July 13, 2020 filing receipt as the starting point.

The March 30, 2020 ADS containing markings is not signed, and an ADS must be. The March 30, 2020 ADS containing markings is copied in such a manner that some Application Number entries on the left side of the page are missing digits and are therefore incomplete. In addition, the March 30, 20202 ADS containing markings does not underline information to be inserted, as is required by 37 CFR 1.76(c)(2). The March 30, 2020 ADS clean version has not been reviewed because no information contained therein can be entered. It is not marked-up to show changes.

There are impermissible breaks in the benefit chain presented in the March 30, 2022 marked-up ADS, as well. 

Per MPEP 211.01(b)    Claiming the Benefit of a Nonprovisional Application 
II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. 

There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).

A review of Office databases reveals Application No. 13/635,436 does not claim benefit of Application No. 13/041,405. The chain falls apart at this point.  In addition for almost every entry following, the application listed in the Application Number field does not claim benefit of the application listed in the Prior Application Number field.

None of the information listed in the Domestic Benefit/National Stage Information section of the March 30, 2022 ADS containing markings has been entered.

With respect to (3) above:  the required statemen of delay references an incorrect CFR section. Please provide a statement that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.”

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(e) (no additional fee due), an ADS in compliance with 37 CFR 1.78(c)(2) listing a proper, unbroken benefit chain, and a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET